COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


SAFEWAY, INC.
                                                MEMORANDUM OPINION *
v.   Record No. 0572-97-1                           PER CURIAM
                                                   JULY 29, 1997
MARION BOSWELL ARROWOOD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (C. Ervin Reid; Wright, Robinson, Osthimer &
            Tatum, on briefs), for appellant.
            (C. Randall Stone, on brief), for appellee.



     Safeway, Inc. contends that the Workers' Compensation

Commission erred in finding that Marion Boswell Arrowood's

psychiatric condition was causally related to his compensable

August 24, 1991 injury by accident.    Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."     Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     In holding that Arrowood's evidence sustained his burden of

proving that his psychiatric condition was causally related to

his compensable August 24, 1991 injury by accident, the

commission found as follows:
               From this record, we find that Dr.
          [Jose A.] Erfe's psychiatric treatment is
          related, at least in part, to the industrial
          accident. [Arrowood] had no previous
          psychiatric history. He stated that he was
          resilient after the first surgery, but when
          his groin wound required two additional
          surgeries, he became distressed. He was able
          to maintain his emotional equilibrium while
          working at a light duty job, despite
          recurrent pain. However, when light duty was
          no longer available, he became depressed. He
          finally decided to seek psychiatric treatment
          after two years of depression, weight gain,
          and irritability. Dr. Erfe has unequivocally
          related the depression to the accident, the
          ongoing discomfort, and inability to work.
          It is well-established that the Commission
          generally defers to the positive opinion of a
          treating physician over that of an
          independent medical examiner. Dr.
          [Merritt W.] Foster correctly notes that only
          three surgeries directly related to the
          accident; the other four involved urinary
          tract problems which emerged following
          catheterization at the hospital. Dr. Foster
          erroneously reported that [Arrowood] had
          returned to his regular job, and he dismissed
          [Arrowood's] physical problems as
          "subjective."

     In its role as fact finder, the commission was entitled to

weigh the medical evidence and to accept the opinion of Dr. Erfe,

the treating psychiatrist.   The commission was also entitled to

reject Dr. Foster's opinion.   "Questions raised by conflicting

medical opinions must be decided by the commission."   Penley v.

Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236



                                 2
(1989).   Dr. Erfe's opinion constitutes credible evidence to

support the commission's decision.   "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's finding."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     For the reasons stated, we affirm the commission's decision.

                                                          Affirmed.




                                 3